         Case 1:19-cv-10101-MLW Document 57 Filed 02/06/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                           Plaintiffs,
                                                          Civil Action No.: 19-cv-10101
            v.

 DAVID WILLIAM SMITH,

                           Defendant.


     PLAINTIFFS’ MOTION FOR AN INJUNCTION PENDING APPEAL AND/OR
          AN INDICATIVE RULING ON THE PENDING MOTION FOR A
                   TEMPORARY RESTRAINING ORDER

       Pursuant to Federal Rules of Civil Procedure 62 and 62.1, Plaintiffs Optum, Inc. and

Optum Services, Inc. (together, “Optum”) respectfully move this Court to enter an injunction

pending appeal and/or to enter an indicative ruling on Optum’s request for a temporary

restraining order (TRO).

       Principally, Optum respectfully moves this Court for an injunction pending appeal

pursuant to Federal Rule of Civil Procedure 62(d), enjoining Defendant David William Smith

from engaging in certain activities, as set forth in the proposed Order attached hereto as Exhibit

1.

       In addition (or in the alternative), Optum respectfully moves this Court for an indicative

ruling pursuant to Federal Rule of Civil Procedure 62.1(a). See also Fed. R. App. P. 12.1(a).

Such a ruling would state either that the Court would grant a TRO if it had jurisdiction to do so

or that Optum’s motion requesting a TRO raises substantial issues.
         Case 1:19-cv-10101-MLW Document 57 Filed 02/06/19 Page 2 of 3



       In support hereof, Optum relies on the Memorandum of Law in Support of Optum’s

Motion for an Injunction Pending Appeal and/or an Indicative Ruling on the Pending Motion for

a Temporary Restraining Order filed herewith.

       WHEREFORE, Optum respectfully requests that the Court enter an injunction pending

appeal pursuant to Federal Rule of Civil Procedure 62(d), enjoining Defendant David William

Smith from engaging in certain activities, consistent with the proposed Order attached hereto as

Exhibit 1.



                                                          Respectfully submitted,

                                                          OPTUM, INC. and
                                                          OPTUM SERVICES, INC.,

                                                          By their attorneys,

                                                          /s/ Russell Beck
                                                          Russell Beck, BBO No. 561031
                                                          Stephen D. Riden, BBO No. 644451
                                                          Hannah Joseph, BBO No. 688132
                                                          Beck Reed Riden LLP
                                                          155 Federal Street, Suite 1302
                                                          Boston, Massachusetts 02110
                                                          617.500.8660 Telephone
                                                          617.500.8665 Facsimile
                                                          rbeck@beckreed.com
                                                          sriden@beckreed.com
                                                          hjoseph@beckreed.com
        Dated: February 6, 2019


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
February 6, 2019, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                          /s/ Russell Beck



                                                 2
         Case 1:19-cv-10101-MLW Document 57 Filed 02/06/19 Page 3 of 3



                               LOCAL RULE 7.1(a)(2) CERTIFICATE

        I certify, pursuant to Local Rule 7.1(a)(2), that counsel for Plaintiffs have conferred with
counsel for Defendant regarding Plaintiffs’ Motion for an Injunction Pending Appeal and/or an
Indicative Ruling on the Pending Motion for a Temporary Restraining Order and have attempted
in good faith to resolve or narrow the issues. Plaintiffs understand that Defendant intends to
oppose this motion.

                                                          /s/ Stephen D. Riden
                                                          Stephen D. Riden




                                                 3
